Mr. Justice Frost delivered the opinion of the court. August 6,1906, appellant leased to appellees several rooms in a certain building in the city of Danville, Illinois, for one year from August 25, 1906, at a monthly rental of $47.50, with a five year renewal clause in the lease. Appellees remained in possession of the premises in question, but failed to pay rent from October 1, 1908, to October 1, 1909, and the several suits for the rent of that year were brought in justice court and consolidated in the Circuit Court, and upon the trial, verdict' was had and judgment rendered in the Circuit Court of Vermilion county for $420, $150 less than the stipulated rent, from which judgment plaintiff has appealed to this court. The defense in this case was that plaintiff had supplied hot water to defendants, and that the lease provided for city water, and that such covenant was not fulfilled by furnishing hot water. The evidence in the Circuit Court was that “city water” as provided for in leases in the city of Danville, is understood to mean water supplied by the Danville Water Company, and that it was understood and expected by lessees that it would be cold, at least that it would not be warm or hot. We are inclined to adopt this view of the matter, and to hold that by furnishing- hot water appellant did not comply with the terms of the lease. The jury allowed a reduction in the rent fully within the testimony of the witnesses. We are satisfied the judgment is right and that the record is without error, and the judgment is, therefore, affirmed. Affirmed.